DETAILED ACTION

	This office action is in regards to the amendment dated October 4, 2022.
	Claims 1-20 and 26 have been canceled; claims 21-25, 27-31, 33, 35-39 and 41 have been amended. Claims 21-25 and 27-41 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27, 33 and 39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 27, 33 and 39 recite: “based on determining that the post-ignition interlock check has passed, turn off the ignition and receive the fuel temperature information.” The specifications do not disclose the particular step method. There is no disclosure of turning off the ignition if interlock has passed and followed by reding a temperature. The specifications disclose: “If the post-ignition checks have passed, then the result of decision block 210 is YES, and the method 200 proceeds to another continuation terminal ("terminal B"). From terminal B (FIGURE 2B), the method 200 proceeds to block 212, where the CECU 102 receives fuel temperature information from a fuel temperature sensor 104 mounted near a fuel filter 106.” Page 9, line 15-19. There is no disclosure of turning off the ignition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 25, 28, 29, 31 and 35, 26, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2014/0229091 A1), in view of Kim (KR 20020333 A), and in further view of Jiang et al. (US 2017/0096958 A1), hereafter Jiang.
Regarding claims 21, 28 and 35, Larsson discloses a vehicle, comprising: an internal combustion engine; a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel associated with the fuel filter ([0009-0011]); a vehicle state sensor (the application discloses a fuel level sensor in [0014], velocity sensor disclosed in claim 1, ambient temperature sensor, etc.); and an electronic control unit (ECU, [0025]) configured to: receive fuel temperature information from the fuel temperature sensor; detect a fuel temperature of fuel associated with the fuel filter [0009]; in response to determining that the fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting an instruction to an engine crank to start the internal combustion engine [0021].
Larsson discloses the fuel temperature sensor within a fuel pump so the ECU could determine the temperature within a fuel filter, however it’s unknown if the pump is positioned proximate the fuel filter, and therefore it’s undisclosed if fuel temperature sensor positioned proximate to the fuel filter as claimed. Kim discloses a fuel filter (1) and a temperature sensor (6) discloses within the filter. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor within a fuel filter in order to detect the precise temperature of the fuel passing through the filter. 
Larsson is silent to a method following the starting of the internal combustion engine, specifically performing a post-ignition interlock check; based on determining that the post-ignition interlock check has not failed, transmitting an instruction to an engine crank to start the internal combustion engine; receive vehicle state information from the vehicle state sensor; in response to determining, based on the vehicle state information, to shut down the internal combustion engine, transmit an instruction to the internal combustion engine to shut down the internal combustion engine. Jiang discloses a method of performing a post-ignition interlock check; based on determining that the post-ignition interlock check has not failed, transmitting an instruction to an engine crank to start the internal combustion engine; receive vehicle state information from the vehicle state sensor; in response to determining, based on the vehicle state information, to shut down the internal combustion engine, transmit an instruction to the internal combustion engine to shut down the internal combustion engine ([0020], [0035]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement post ignition interlock check in the engine of Larsson, and as taught by Jiang in order to protect the engine and passengers.

Regarding claims 23, 29 and 36, Larsson as modified with Kim and Jiang discloses the vehicle, wherein the ECU is further configured to: in response to determining that the internal combustion engine has been running for a predetermined amount of time, transmit an instruction to the internal combustion engine to shut down (Jiang: [0023]).

Regarding claims 25 and 31, Larsson as modified with Kim and Jiang is silent to an engine applied to a Class 8 truck. Matthews teaches that his engine can be applied to different stationary or mobile applications [0025]. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the system of Larsson as modified with Jiang to a Class 8 truck, since applicant has not disclosed that the particular class has an important significance and it appears that the invention would perform equally well with any vehicle as taught by Larsson.

Regarding claims 24, 30 and 37, Larsson as modified with Jiang discloses the vehicle wherein the ECU is further configured to: transmit an instruction to the internal combustion engine to shut down based on a temperature reading (Larsson: claim 9). Larsson is silent to a method of continuously reading the fuel temperature. Kim teaches a method of continuously detecting temperature within a filter. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Kim to the engine of Larsson in order to protect the engine and implement heating when needed.

Regarding claim 38, Larsson discloses the non-transitory computer-readable medium of claim 37, wherein the shutdown temperature threshold value is greater than the startup temperature threshold value (Larsson, claim 14 recites: “starting the internal combustion engine if the temperature in the fuel filter is 4 to 6 degrees or more below a cold filter plugging point temperature of fuel in the vehicle; and switching off the internal combustion engine when the temperature in the fuel filter has increased to the cold filter plugging point temperature”).

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2014/0229091 A1), in view of Kim (KR 200203333 A), and in further view of Jiang et al. (US 2017/0096958 A1), and Tashima et al. (US 2010/0006072 A1), hereafter Tashima.
Larsson modified with Kim and Jiang is silent to having a return fuel line configured to provide heated return fuel from the internal combustion engine to the fuel tank. Tashima discloses a return fuel line configured to provide heated return fuel from the internal combustion engine to the fuel tank [0006]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a return line to the fuel tank as taught by Tashima, and therefore heat the fuel in the tank.


Claims 27, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 2014/0229091 A1), in view of Kim (KR 20020333 A), and in further view of Jiang et al. (US 2017/0096958 A1) and Watanabe et al. (US 2007/0073470 A1), hereafter Watanabe.
Larsson as modified with Kim and Jiang is silent to having a pre-ignition interlock check in response to the instruction to the engine crank to start the internal combustion engine; and based on determining that the pre-ignition interlock check has failed, transmitting an instruction to the internal combustion engine to remain shut down. Watanabe discloses an engine comprising a fuel temperature sensor (138, 139), and a method performing a pre-ignition interlock check in response to the instruction to the engine crank to start the internal combustion engine; and based on determining that the pre-ignition interlock check has failed, transmitting an instruction to the internal combustion engine to remain shut down ([0026], [0046], [0061-0062]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Watanabe to the engine of Larsson as modified with Kim and Jiang in order to prevent any damage to the engine that a malfunction may cause.  

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 2014/0229091 A1 in view of Kim (KR 20020333 A), and in further view of Jiang et al. (US 2017/0096958 A1) and Uchiyama (US 2005/0103312 A1). 
Larsson modified with Kim and Jiang is silent to having an engine-malfunction indicator. Uchiyama discloses a fuel injection and diagnosis system wherein an engine-malfunction is displayed with an indicator [0199]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an indicator of Uchiyama in the vehicle of Larsson modified with Kim and Jiang in order to inform a driver of a failure. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25 and 27-41 have been considered but are moot because the new ground of rejection does not rely on grounds of rejection in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747